In a proceeding instituted pursuant to article 13 of the Tax Law by 48 owners of separate parcels of real property to reduce tax assessments, the appeal is from so much of an order as directs that the alleged causes of action set forth in the petition and notice be severed and that each petitioner, except Edna Cohan, serve an amended notice and petition setting forth his or her alleged cause of action for a review of the real property assessment which was contained in the original notice and petition. Order insofar as appealed from affirmed, with $10 costs and disbursements. (Matter of Allen v. Rizzardi, 5 A D 2d 832.) Nolan, P. J., Wenzel, Hallinan and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to reverse the order and to deny the motion for the same reasons as stated in the dissenting memorandum in Matter of Allen v. Rizzardi (5 A D 2d 832).